Exhibit 99.1 Fuel Systems Solutions Reports Second Quarter 2015 Results 2015 Restructuring Plan Execution Progressing, Generated $1.0M in Q2 Savings and Drove Improved Gross Margin Industrial Division Renewed Key Contract; Automotive Infrastructure Unit Won New Multi-Year Contract NEW YORK, August 6, 2015 Fuel Systems Solutions, Inc. (Nasdaq: FSYS) reported results for its second quarter ended June 30, 2015. Q2 2015 Highlights · Revenue of $67.2 million compared to $87.4 million for Q2 2014; revenue down 11.1% or $9.7 million, excluding FX impact · Gross profit margin 22.3% compared to 20.4% in Q2 2014 · Adjusted EBITDA of $0.8 million compared to Adjusted EBITDA of $2.1 million for Q2 2014 · Share repurchase program retired 2,041,066 shares of common stock through June 30, 2015 Mariano Costamagna, Fuel Systems Solutions, Inc. (“Fuel Systems” or “FSS”) CEO, said, “Despite continued weakness in many of our end markets being affected by economic pressure, low oil prices, foreign exchange effects and heightened competition, Fuel Systems’ second quarter saw some bright spots. While still in its early stages, our 2015 cost reduction and restructuring program is accruing benefits improving the gross margin line and reducing operating expenses through improved efficiencies mainly in our Automotive business as was planned for 2015. Further, certain European geographies are showing improvement in the Automotive aftermarket, our Industrial division has renewed and extended a key contract out to 2019, and our Automotive infrastructure unit has won a new multi-year contract with the leader in the Italian gas market. Although these will benefit future years, our financial outlook is being adjusted to reflect current market realities.” Mr. Costamagna continued, “Looking into the second half of the year, we are keenly focused on executing the 2015 steps of our cost reduction and restructuring program to derive cost, organization and manufacturing footprint efficiencies, while simultaneously reinforcing the value proposition that our technological leadership affords current and potential automotive and industrial customers. Finally, our strategic process to enhance shareholder value is proceeding. We remain focused on driving returns for our shareholders.” Second Quarter 2015 Financial Results Total revenue for the second quarter of 2015 was $67.2 million compared to $87.4 million for the second quarter of 2014. This variance includes the impact of foreign exchange on second quarter 2015 revenue, which was negative $10.5 million. In constant currency, FSS Automotive revenue was negatively impacted by lower aftermarket, compressor and DOEM sales volumes as a result of difficult economic conditions in major markets, specifically Argentina and Italy, lower oil prices and increased competition.In constant currency, FSS Industrial revenue increased slightly compared to the prior-year period primarily reflecting higher sales of auxiliary power units in North America partially offset by lower demand for mobile equipment and stationary equipment, as a result of lower oil prices, a decrease in heavy duty sales in Thailand and increased competition. Gross profit for the second quarter of 2015 was $15.0 million, or 22.3% of revenue, compared to $17.9 million, or 20.4% of revenue, for the second quarter of 2014. The lower gross profit primarily reflects the decreased volumes mentioned above. The gross margin percentage improvement was due to efficiencies achieved through the 2014 and 2015 restructuring activities primarily in the FSS Automotive business. The impact of the revenue decreases has been mitigated by the cost reduction activities that have been initiated on both the product cost and operating expenses.
